DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Reply filed August 15, 2022 (hereafter the “8/15 Reply”) has been entered.  
Claims 1-40 remain pending, with Claims 1-12 and 22-40 withdrawn from consideration as directed to non-elected inventions.

Specification
As previously noted, the disclosure states the following (see page 23, lines 3-4):

    PNG
    media_image1.png
    105
    859
    media_image1.png
    Greyscale

That passage is followed by sections numbered 1 through 7 before the following statement (see pg 28):

    PNG
    media_image2.png
    107
    859
    media_image2.png
    Greyscale

And there are no “actual experimental results” following statement number 8 because of the deletion on page 28 made with the 10/11 Reply.  Stated differently, with the deletion of the paragraph following statement 8 as quoted above, the are no “actual experimental results” presented after statement 8.  

The following has not been previously presented.  
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Claim 13 recites the following limitations:  

    PNG
    media_image3.png
    118
    760
    media_image3.png
    Greyscale

(see lines 6-8) and

    PNG
    media_image4.png
    166
    765
    media_image4.png
    Greyscale
.
(see lines 11-14), where instant specification fails to provide proper antecedent basis for the “configured to” and “configured such that” subject matter recited in the claims.   
A review of the instant application as filed found no instance of the term “configure” or any derivative thereof.  Therefore, no proper antecedent basis is present for the subject matter of Claims 13-21.  
It is noted that the “configured such that” subject matter (in lines 12-13 as quoted above) includes the limitation of “target samples bonded to sites of the energy-absorbing later to which energy is applied” that is the subject of the new matter rejection below.  
Applicant is cautioned against introduction of new matter into the specification.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  

Claim Objections – Withdrawn
In light of the amendments to Claim 13, the previous objection thereto because of informalities has been withdrawn.  

Claim Rejections - 35 USC § 112 – Maintained
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection. 
This rejection has been previously presented.  The inclusion of Claims 14-21 is due to their dependency from Claim 1.
As amended by the 8/15 Reply, Claim 13 recites “the energy-absorbing layer is configured such that target samples bonded to sites of the energy-absorbing layer to which energy is applied, are separated from the microstructure-based analysis chip or the substrate-based analysis chip upon the energy application” (emphasis added; see last 3 lines of the claim).  The emphasized portion is not described in the instant application as filed.  
In the previous 10/11 Reply, Applicant asserted two paragraphs (on pages 14-15, last ¶, and pg 17, 1st full ¶) as providing support for the above quoted wording.  But those descriptions do not include “target samples bonded” to another entity.  This is shown by those two paragraphs, with instances of “sample” emphasized:

    PNG
    media_image5.png
    468
    855
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    193
    859
    media_image6.png
    Greyscale


and

    PNG
    media_image7.png
    464
    855
    media_image7.png
    Greyscale

As shown by the above, the most relevant description portion is “the energy-absorbing layer can convert the absorbed energy into a different form of energy that can be utilized to separate the target samples from the microstructure or the substrate by a phenomenon such as phase transition when the samples are separated in a non-contact manner” (emphasis added), which does not disclose “target samples bonded to sites of the energy-absorbing layer” as recited in Claim 13.  Stated differently, separating “target samples from the microstructure or the substrate” does not provide adequate support for “target samples bonded to sites of the energy-absorbing layer to which energy is applied” as recited in Claim 13.  
Instead, a skilled artisan would understand the above quoted paragraphs to disclose “target samples” that are separable “from the microstructure or the substrate” per se rather than from “an energy-absorbing layer to which energy is applied”.  
The above descriptions are additionally distinct from “target samples bonded to sites of the energy-absorbing layer” as recited in Claim 13 because the instant application as filed provides no definition for, or even use of, the term “bonded” or “bond”.  Thus the term “bonded” lacks indication or guidance in the application as to its meaning or breadth.  
And because the phrase “target samples bonded to sites of the energy-absorbing layer” would be understood as encompassing embodiments with a covalent linkage between the “target samples” and the “sites”, it is further noted that there is no disclosure of such a linkage in the application as filed.  For example, the following paragraph does not support “bonded” via a covalent bond (see pg 11): 

    PNG
    media_image8.png
    188
    856
    media_image8.png
    Greyscale

More specifically, none of “adsorption”, “binding by intermolecular binding or sample-surface interaction”, “van der Waals forces”, “hydrophobic interaction” and “electrostatic force or affinity” necessarily includes formation of a covalent bond.   
Thus as amended, Claim 13 encompasses “bonded” via a covalent bond as additional subject matter that is not adequately described either literally or descriptively.  
In light of the foregoing, Claims 13-21 are directed to subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art of possession of the claimed invention at the time the application was filed.  

Response to Applicant Arguments
Applicant’s arguments in the 8/15 Reply (on pg 13) have been fully considered with the totality of the record.  The arguments are not persuasive.  
Applicant first argues that a dictionary definition of the term “bonded” based on a definition of “bind” means “to cause to stick together” and that “[t]he specification discloses nothing inconsistent with this ordinary and customary meaning” (see pg 13, last ¶).  As an initial matter, a more complete definition at Applicant’s cited webpage is as follows:  

    PNG
    media_image9.png
    130
    522
    media_image9.png
    Greyscale

It is noted that neither the tuna and celery nor cellulose and water example above is reasonably understood as involving a covalent bond.  
Additionally, that definition is preceded on the webpage by the following:

    PNG
    media_image10.png
    165
    279
    media_image10.png
    Greyscale

which indicates that the term “bind” is distinct from the term “bond”.  Therefore, Applicant’s reliance on the definition is misplaced.  
Moreover, and assuming in arguendo that Claim 13 is revised to recite --the energy-absorbing layer is configured such that target samples bound to sites of the energy-absorbing layer to which energy is applied--, so that the term “bound” corresponds to Applicant’s asserted definition, the argument remains unpersuasive because there is inadequate disclosure to support the revised wording (see analysis regarding the passages describing separating “target samples from the microstructure or the substrate” on pgs 14-15 in the statement of rejection above).  
Stated differently, the rejection is based on two issues:  the first is the lack of adequate description of “target samples”, bonded or bound, “to sites of the energy-absorbing layer to which energy is applied”; and the second is the lack of adequate description of “bonded” in the context of Claim 13.  And while Applicant’s dictionary-based argument is directed to the latter, it does not address the former as shown by the possible switch to “bound” noted above.  
In light of the above, Applicant’s next argument that description of target samples as “captured based on the principle of (1) adsorption or binding by (2) intermolecular binding or (3) sample-surface interaction[ ] encompass[es] all possible ways ‘to cause to stick together’ including a covalent bonding, van der Waals forces, hydrophobic interaction, and electrostatic force or affinity” (Ibid) is also not persuasive.  Stated differently, and while the disclosure of “binding by intermolecular binding” (see pg 11, last full ¶, of the instant specification as described in the statement of rejection above) does not address the first issue of a lack of adequate disclosure of “target samples”, bonded or bound, “to sites of the energy-absorbing layer to which energy is applied”.  This is separate from the disclosure supporting a revision to recite --the energy-absorbing layer is configured such that target samples bound to sites of the energy-absorbing layer to which energy is applied-- as noted above.  
Last, Applicant argues that instant Figure 3 shows “that the target sample and at least one of the analysis chips stick together before the retrieval step” (see pg 13, last sentence).  This argument is not persuasive as shown by the following relevant portion of Figure 3:

    PNG
    media_image11.png
    427
    613
    media_image11.png
    Greyscale

where both the “Library-carrying cells” and the “Cell growth products” appear to be in media which is gelled, where the media and/or gel is in contact with an “Energy-absorbing sacrificial layer” (if the optional “Adhesion controlling layer” is absent).  Thus the figure provides no support for “target samples”, bonded or bound, “to sites of the energy-absorbing layer to which energy is applied”.    
In light of the foregoing, Applicant’s arguments are not persuasive, and the rejection is maintained.  

Claim Rejections - 35 USC § 102 – Withdrawn
In light of Applicant’s arguments based on the term “configured to” in Claim 13, the previous rejection of Claims 13-21 under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al. has been withdrawn.

Claim Rejections - 35 USC § 103 – Withdrawn
In light of Applicant’s arguments based on the term “configured to” in Claim 13, the previous rejection of Claims 13-21 under 35 U.S.C. 103 as being unpatentable over Leonard et al. in view of Couston et al. and Joung et al. has been withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl





/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635